IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE
ID#: 9408012457

V.

JOHN A. TAYLOR,

Newer? Nee Nee Nee Nee” Nee ee”

Defendant.

Upon Commissioner’s Report and Recommendation that Defendant’s

Motion for Postconviction Relief should be denied -- ADOPTED
ORDER

This 16th day of September, 2019, the Court having considered the
Commissioner’s Findings of Fact and Recommendations, it appears to the Court
that:

1. On July 29, 2019, John A. Taylor filed a pro se motion for
postconviction relief (the “Postconviction Motion”). The Court referred the
motions to a Superior Court Commissioner under 10 Del. C. § 512 and Superior
Court Criminal Rule 62. On August 15, 2019, the Commissioner issued her
findings of fact and recommendation (the “Report”). Under Rule 62, a party
objecting to any portion of a Commissioner’s findings of fact and
recommendations may serve and file written objections within 10 days of the
report’s filing.' Although more than 30 days have passed since the Commissioner

issued her Report, Taylor has not filed any objections. Taylor therefore has waived

 

' Super. Ct. Crim. R. 62(a)(5)(ii).
any objections to the Report? Accordingly, the Court hereby adopts the
Commissioner’s Report in its entirety and Defendant’s Postconviction Motion is
DENIED.

2. The Commissioner also recommended that, “in light of Taylor’s
excessive and serial filings,” he should be prohibited from filing any further
motions for postconviction relief unless he first obtains permission from the
Court.’ The Commissioner summarized Taylor’s extensive and repetitive filing
history, including six previous postconviction motions, a petition for a writ of
habeas corpus, a petition for a writ of mandamus, and several other motions
unsuccessfully seeking various forms of relief. In light of Taylor’s abuse of the
postconviction process, he is barred from filing further motions for postconviction
relief unless he first is authorized to do so by a Superior Court Judge.

IT IS SO ORDERED.

Abigail M+ LeGrow, Jigee
Original to Prothonotary

cc: Martin B. O’Connor, Deputy Attorney General
John A. Taylor, pro se, SBI# 00311518

 

* Maniscalco v. State, 2017 WL 443725, at *2 (Del. Jan. 10, 2017).
> Commissioner’s Report and Recommendation at 4.